Exhibit 10.1

INTERIM LOAN AGREEMENT

dated as of

May 29, 2012

among

DE US, INC.,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent,

GOLDMAN SACHS BANK USA and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK

USA and J.P. MORGAN LIMITED

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page    

 

ARTICLE I

 

Definitions

 

   Section 1.01   Defined Terms      1    Section 1.02   Terms Generally      13
   Section 1.03   Accounting Terms; GAAP      14     

 

ARTICLE II

 

The Loan

 

   Section 2.01   Commitments      14    Section 2.02   Borrowing      14   
Section 2.03   Requests for Loan      14    Section 2.04   Intentionally Omitted
     15    Section 2.05   Intentionally Omitted      15    Section 2.06  
Funding of the Loan      15    Section 2.07   Intentionally Omitted      15   
Section 2.08   Termination of Commitments      15    Section 2.09   Repayment of
the Loan; Evidence of Debt      16    Section 2.10   Prepayment of the Loan.   
  16    Section 2.11   Fees      16    Section 2.12   Interest      16   
Section 2.13   Payments Generally; Pro Rata Treatment; Sharing of Set-offs     
17    Section 2.14   Increased Costs      18    Section 2.15   Basis for
Determining Interest Rate for the Loan If Inadequate or Unfair      19   
Section 2.16   Illegality      19    Section 2.17   Regulation D Compensation   
  20    Section 2.18   Taxes      20     

 

ARTICLE III

 

Representations and Warranties

 

   Section 3.01   Organization, etc      25    Section 3.02   Authorization; No
Conflict      25    Section 3.03   Validity and Binding Nature      25   
Section 3.04   Financial Statements      25    Section 3.05   Liens      25   
Section 3.06   ERISA      25    Section 3.07   Investment Company Act      26   
Section 3.08   Use of Proceeds      26    Section 3.09   Regulation U      26   
Section 3.10   Copyrights, Patents and Trademarks      26    Section 3.11   Pari
Passu      26   

 

i



--------------------------------------------------------------------------------

Section 3.12   Disclosure      26    Section 3.13   Taxes      26   
Section 3.14   OFAC      26     

 

ARTICLE IV

 

Conditions Precedent

 

   Section 4.01   Conditions to Effectiveness      27    Section 4.02  
Conditions to the Making of the Loan      28     

 

ARTICLE V

 

Borrower’s Covenants

 

   Section 5.01   Reports, Certificates and Other Information      30   
Section 5.02   Books, Records and Inspections      30    Section 5.03  
Insurance      30    Section 5.04   Taxes and Liabilities      30   
Section 5.05   Liens      30    Section 5.06   [Reserved]      31   
Section 5.07   Mergers, Consolidations, Sales      31    Section 5.08   Employee
Benefit Plans      31    Section 5.09   Use of Proceeds      31    Section 5.10
  Other Agreements      31    Section 5.11   Leverage Ratio      31   
Section 5.12   Minimum Unrestricted Cash      31    Section 5.13   Indebtedness
     32    Section 5.14   Investments      32    Section 5.15   Pari Passu     
33    Section 5.16   Consummation of the Spin Transactions      33   
Section 5.17   OFAC      33    Section 5.18   Compliance with Laws.      33     

 

ARTICLE VI

 

Events of Default and Their Effect

 

   Section 6.01   Events of Default      33    Section 6.02   Effect of Event of
Default      35     

 

ARTICLE VII

 

The Administrative Agent

 

ARTICLE VIII

 

Miscellaneous

 

   Section 8.01   Notices      38   

 

ii



--------------------------------------------------------------------------------

Section 8.02   Waivers; Amendments    38 Section 8.03   Expenses; Indemnity;
Damage Waiver    39 Section 8.04   Successors and Assigns    40 Section 8.05  
Survival    43 Section 8.06   Counterparts; Integration; Signature Pages    43
Section 8.07   Severability    43 Section 8.08   Right of Setoff    43 Section
8.09   Governing Law; Jurisdiction; Consent to Service of Process    43 Section
8.10   WAIVER OF JURY TRIAL    44 Section 8.11   Headings    44 Section 8.12  
Interest Rate Limitation    44 Section 8.13   Confirmations    44 Section 8.14  
Action of Required Lenders    44 Section 8.15   No Advisory or Fiduciary
Responsibility    44  

 

ARTICLE IX

 

USA PATRIOT Act Notification

 

  

SCHEDULES

 

SCHEDULE 2.01.

   Commitments

EXHIBITS

 

EXHIBIT A   Form of Assignment and Acceptance EXHIBIT B-1   Form of U.S. Tax
Certificate (Foreign Lenders That Are Not Partnerships) EXHIBIT B-2   Form of
U.S. Tax Certificate (Foreign Participants That Are Not Partnerships) EXHIBIT
B-3   Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
EXHIBIT B-4   Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) EXHIBIT C   Form of Conditions Precedent Certificate EXHIBIT D  
Form of Borrowing Request EXHIBIT E   Form of Solvency Certificate EXHIBIT F  
Form of Consolidated EBITDA Certificate

 

iii



--------------------------------------------------------------------------------

INTERIM LOAN AGREEMENT (this “Agreement”) dated as of May 29, 2012 among DE US,
INC., a Delaware corporation (the “Borrower”); the LENDERS from time to time
party hereto; BANK OF AMERICA, N.A., as administrative agent; and GOLDMAN SACHS
BANK USA and JPMORGAN CHASE BANK, N.A., as co-syndication agents.

The Borrower has requested the Lenders (such term, and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit under this Agreement to enable it to borrow on the
Funding Date a principal amount not in excess of $1,800,000,000. The proceeds of
borrowings made hereunder are to be used to fund the Special Dividend (as
defined below).

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders hereunder and any successor administrative agent appointed
pursuant to Article VII hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“AFM” means The Netherlands Authority for the Financial Markets.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the percentage obtained by dividing the principal amount of the Loan held
by each Lender by the aggregate outstanding principal amount of the Loan held by
all Lenders.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA and J.P. Morgan Limited, in their capacity as co-lead arrangers
and joint bookrunners for the credit transaction evidenced by this Agreement.

“Arrangers Fee Letter” is defined in Section 2.11.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Availability Period” means the period from and including the Effective Date to
and excluding the earlier of (i) the Termination Date and (ii) the date of
termination of the Commitments.

“Bank of America” means Bank of America, N.A. and its successors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrower Account” means an account of the Borrower maintained at Bank of
America established in connection with transactions contemplated hereby.

“Borrowing Request” means a borrowing request in the form attached hereto at
Exhibit D.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; provided that the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan on the Funding Date, expressed as an amount representing the
maximum permitted amount of such Lender’s Loan hereunder, as such commitment may
be reduced or increased from time to time prior to the Funding Date pursuant to
assignments by or to such Lender pursuant to Section 8.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,800,000,000.

 

2



--------------------------------------------------------------------------------

“Conditions Precedent Certificate” means a certificate substantially in the form
attached hereto as Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means the Consolidated EBITDA as calculated on the
Consolidated EBITDA Certificate delivered to the Administrative Agent pursuant
to Section 4.01(d), representing the pro forma consolidated EBITDA of the Fincov
Parties for the period of four consecutive fiscal quarters ended in March 2012.

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness of the Fincov Parties, determined on a
consolidated basis in accordance with GAAP, but excluding obligations hereunder
and obligations in connection with the DEMBI Credit Facility.

“Continuing Director” means at any date a member of Holdings’ board of directors
who (a) was a member of such board for the 24 months prior to such date or
(b) was nominated or elected by at least two-thirds of the directors who were
Continuing Directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means Goldman Sachs Bank USA and JPMorgan Chase Bank,
N.A., in their capacity as co-syndication agents for the credit transaction
evidenced by this Agreement.

“Cut-off Time” has the meaning assigned to such term in Section 2.06(a).

“Debt Exchange” means the exchange by Holdings of debt securities issued by the
Borrower for certain debt of Holdings, including Holdings’ debt incurred in
respect of the $650,000,000 in unsecured senior notes issued pursuant to the
Note Purchase Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“DEMB Merger Co” means DEMB Merger Company, a Delaware corporation and, prior to
the Merger, a wholly-owned Subsidiary of DutchCo.

“DEMBI” means DEMB International B.V., a besloten vennootschap met beperkte
aansprakelijkheid with corporate seat in Joure (Skarsterlân), The Netherlands.

“DEMBI Credit Agreement” means that certain Interim Credit Agreement, dated as
of the date hereof, by and among DEMBI, as borrower, the lenders party thereto
and Bank of America, N.A., as Administrative Agent.

“DEMBI Credit Facility” means the credit facility evidenced by the DEMBI Credit
Agreement.

 

3



--------------------------------------------------------------------------------

“DEMBH” means Sara Lee/DE B.V. (to be renamed: DEMB Holding B.V.), a besloten
vennootschap met beperkte aansprakelijkheid with corporate seat in Joure
(Skarsterlân), The Netherlands.

“DEMBH Account” means an account of DEMBH maintained at JPMorgan Chase Bank,
N.A. or Bank of America in the United States (or such other depositary account
of DEMBH maintained in the United States that is reasonably acceptable to the
Administrative Agent) established in connection with transactions contemplated
hereby and the DEMBI Credit Facility.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Distribution” means the pro rata distribution by Holdings to the Exchange Agent
for the pro rata benefit of the shareholders of Holdings of all of the shares of
common stock of the Borrower owned by Holdings, which will be 100% of the
Borrower’s shares of common stock outstanding immediately prior to such
distribution.

“dollars” or “$” refers to lawful money of the United States of America.

“Dutch Unrestricted Cash” means, as of any date of determination, any
unrestricted cash (that is not (i) subject to any Taxes, Liens or other
encumbrances other than statutory liens arising under applicable Law or
(ii) expected to be used to satisfy any payment obligations other than the
payment obligations under the DEMBI Credit Facility) of DEMBH, denominated in
dollars and maintained in the DEMBH Account.

“DutchCo” means D.E MASTER BLENDERS 1753 B.V. (to be converted into: D.E MASTER
BLENDERS 1753 N.V.), a besloten vennootschap met beperkte aansprakelijkheid (to
become: a naamloze vennootschap met beperkte aansprakelijkheid) organized under
the laws of The Netherlands.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Controlled Group” means the Borrower, the Subsidiaries and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower or any Subsidiary, as the case may be, are treated as a single employer
under Section 414(b) or Section 414(c) of the Code.

 

4



--------------------------------------------------------------------------------

“ERISA Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower, any Subsidiary or any other member of the ERISA
Controlled Group may have any liability.

“ERISA Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to an ERISA
Plan, excluding, however, such events as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within 30
days of the occurrence of such event, provided that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a reportable event regardless of the issuance of any such waivers in
accordance with Section 412(d) of the Code.

“ERISA Single Employer Plan” means an ERISA Plan maintained by the Borrower, any
Subsidiary or any other member of the ERISA Controlled Group for employees of
the Borrower, any Subsidiary or any other member of the ERISA Controlled Group,
as the case may be.

“ERISA Termination Event” means: (a) the withdrawal of the Borrower, any
Subsidiary or any other member of the ERISA Controlled Group from an ERISA Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or (b) the filing of a notice of intent to
terminate an ERISA Plan or the treatment of an ERISA Plan amendment as a
termination under Section 4041 of ERISA; or (c) the institution of proceedings
to terminate an ERISA Plan by the PBGC; or (d) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan.

“ERISA Unfunded Liabilities” means the amount (if any) by which the present
value of all vested nonforfeitable benefits under an ERISA Single Employer Plan
exceeds the fair market value of all of such Plan’s assets allocable to such
benefits, all determined as of the then most recent valuation date for such Plan
applying the actuarial assumptions used for funding purposes in such valuation.

“Eurodollar Rate” means, for such day, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the Funding Date, for dollar deposits
(for delivery on the Funding Date) with a seven (7) day term. If such rate is
not available at such time for any reason, then the “Eurodollar Rate” for such
day shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in dollars for delivery on the Funding Date in same day
funds in the approximate amount of the Loan being made by Bank of America and
with a seven (7) day term would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
Funding Date.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurodollar funding (currently referred to as “Eurodollar liabilities”).

 

5



--------------------------------------------------------------------------------

“Event of Default” means the occurrence of any one or more of the events
described in Section 6.01 which is not remedied in the period, if any, and after
any notice, if required, in each case as provided therein.

“Exchange Agent” means Computershare Shareowner Services LLC.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 8.04(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its Lending Office, except
in each case to the extent that, pursuant to Section 2.18, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(f) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Finance Parties” means the Lenders and the Administrative Agent.

“Fincov Party” means the following Persons, without duplication, on a combined
basis (i) Borrower and its direct and indirect subsidiaries on a consolidated
basis and (ii) DutchCo and its direct and indirect subsidiaries on a combined
basis.

“Fiscal Year” means the annual fiscal reporting period of DutchCo.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Form F-1” means the filing by DE International Holdings B.V. (name changed to
D.E MASTER BLENDERS 1753 B.V.), dated as of March 1, 2012, as amended by a
first, a second, a third, a fourth and a fifth amendment dated as of March 14,
2012, April 13, 2012, May 11, 2012, May 21, 2012 and May 24, 2012 respectively,
and as further amended in a manner not materially adverse to the interests of
the Lenders.

 

6



--------------------------------------------------------------------------------

“Funding Date” means the date on which the Loan is funded to the Borrower in the
manner specified in Section 2.01, which date shall be prior to August 15, 2012.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Holdings” means Sara Lee Corporation, a Maryland corporation.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses and
liabilities payable in the ordinary course of business and (ii) any contingent
obligation until such obligation is not paid after becoming due and payable);

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; provided that, if such
Indebtedness has not been assumed by such Person, the amount of Indebtedness
under this clause (d) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby;

(e) capital leases; and

(f) all guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

7



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit; provided, however, that any
direct or indirect acquisition (including any transaction or investment
described in clauses (a), (b) and (c) above) by any Fincov Party to (or in) any
other Fincov Party shall not constitute an “Investment” for purposes hereof. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“IRS Letter” means that certain private letter ruling from the IRS, dated as of
February, 2012 and delivered in redacted form to the Arrangers prior to
March 30, 2012 related to certain aspects of the Spin Transaction.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Acceptance.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Lien” means, with respect to any asset, any mortgage, pledge, title retention
lien or other lien, encumbrance or security interest of any kind in respect of
such asset.

“Loan” means the loan made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means 1.25% per annum.

“Material Adverse Effect” means a material adverse effect (a) on the ability of
the Borrower to repay the Loan under this Agreement in full on the Maturity Date
or to perform any of its other material obligations under this Agreement in
accordance with its terms, (b) on the validity or enforceability of this
Agreement or the rights or remedies of the Administrative Agent and the Lenders
hereunder, (c) rendering Skadden, Arps, Slate, Meagher & Flom LLP unable to
provide the Tax Opinion or (d) on the ability of the Borrower, DEMBI or any of
their respective Subsidiaries to complete the Spin Transactions in accordance
with the Steps Description.

 

8



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loan), or obligations
in respect of one or more Swap Contracts, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Contract at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Contract were terminated at such time.

“Maturity Date” means the fifth (5th) Business Day after the Funding Date.

“Merger” means the merger, after the Distribution and the payment of the Special
Dividend, of DEMB Merger Co with and into the Borrower pursuant to which each
outstanding share of common stock of the Borrower will be exchanged for ordinary
shares of DutchCo and the Borrower will become a subsidiary of DutchCo.

“Minimum Interest Accrual Amount” shall have the meaning assigned to such term
in Section 2.12(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Note Purchase Agreement” means that certain Note Purchase Agreement entered
into as of May 15, 2012 between Holdings and the purchasers named therein for
the purchase and sale of $650,000,000 in unsecured senior notes.

“Note Purchase and Guarantee Deed” means that certain Note Purchase and
Guarantee Deed by and among the Borrower, DutchCo and Holdings for the issuance
of $650,000,000 in unsecured senior notes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under this Agreement or otherwise
with respect to the Loan, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Commitment, Loan or this
Agreement).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

“Participant Register” has the meaning specified in Section 8.04(e).

 

9



--------------------------------------------------------------------------------

“Party” means a party to this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Permitted Investments” means:

(a) cash;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof, or organized under the
laws of any member state of the European Union, which at the time of acquisition
of such investment has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (b) above and entered into
with a financial institution satisfying the criteria described in clause
(d) above;

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(g) any investments made in the ordinary course of business consistent with past
practices of the relevant Person.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prepayment Event” means the issuance and/or sale by the Borrower or any of its
Subsidiaries of any preferred Equity Interests.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Forma Financials” means the pro forma consolidated financial statements of
the “international coffee and tea operations” of Holdings, its subsidiaries and
its Affiliates as of December 31, 2011.

 

10



--------------------------------------------------------------------------------

“Proceeds” means, with respect to any event, the cash proceeds received in
respect of such event including any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), but
only as and when received.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, as applicable.

“Register” has the meaning set forth in Section 8.04 (c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, President, Executive Vice President, Vice Chairman, Chief Financial
Officer, Treasurer or Assistant Treasurer of such Person.

“Required Lenders” means, at any time, Lenders having unused Commitments and
Loan representing more than 50% of the sum of the total unused Commitments and
Loan at such time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date

“Special Dividend” means a $3.00 per share dividend distributed by the Borrower
to the Exchange Agent for the benefit of the Borrower’s public shareholders
after the Distribution and prior to the Merger, in connection with the Spin
Transactions.

“Spin Transactions” means (i) the Distribution and (ii) the Merger, in each case
as further described in the Steps Description.

“Steps Description” means the memorandum of Holdings dated May 29, 2012 related
to the Spin Transactions that was provided to the Lenders on May 29, 2012.

 

11



--------------------------------------------------------------------------------

“Subsidiary” means any Person of which DutchCo or the Borrower and/or any of
their respective Subsidiaries (as defined in this definition) owns or controls,
directly or indirectly, such number of outstanding equity interests as have 50%
or more of the ordinary voting power represented by the equity interests in such
Person. For the avoidance of doubt, (i) each Person in respect of which DutchCo
owns or control, directly or indirectly, 50% or more of the equity interests
having ordinary voting power represented in such Person shall be deemed to be
“Subsidiaries” of the Borrower for purposes hereof and (ii) DutchCo shall be
deemed to be a “Subsidiary” of the Borrower for purposes hereof.

“Substitute Rate” means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. Any change in the Substitute Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Tax Opinion” means collectively (1) the opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, in form and substance satisfactory to the Borrower, to the
effect that for U.S. federal income tax purposes, (a) the Distribution and
certain related transactions, including the Debt Exchange, should qualify as
tax-free to Holdings, the Borrower and Holdings shareholders under Sections 355,
368(a)(1)(D), and 361 and related provisions of the Code, (b) the Merger should
qualify as a tax-free reorganization to the Borrower and DutchCo under
Section 368(a) of the Code, but should result in the recognition of gain, but
not loss, by U.S. shareholders under Section 367 of the Code, and (c) DutchCo
should not be treated as a U.S. corporation under Section 7874 of the Code and
(2) the opinion of Skadden, Arps, Slate, Meagher & Flom LLP, in form and
substance satisfactory to the Borrower, to the effect that certain internal
restructuring and financing transactions after the separation should not result
in material U.S. federal income tax (as described on page 31 of the F-1, on file
as of the date hereof).

 

12



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earliest of (i) August 15, 2012, (ii) the payment
of the Special Dividend without the use of the proceeds of the Loan hereunder
and (iii) the date of abandonment of the Spin Transactions as evidenced by a
public announcement, by a Responsible Officer or official press release, of the
Borrower or any of its Affiliates that the Spin Transactions will not proceed.

“Unmatured Event of Default” means an event which, but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.

“Unrestricted Cash” means, as of any date of determination, any unrestricted
Permitted Investments held by the Borrower, DutchCo and their respective
Subsidiaries as of such date. “Unrestricted Cash” shall not include any
Permitted Investments pledged to third parties or subject to Liens of any
parties (other than statutory liens arising under applicable Law). In addition,
for purposes of determining the amount of Unrestricted Cash on any date of
determination, the amount of any unrestricted Permitted Investments shall be
reduced by any payment obligations in connection with the transactions
contemplated by this Agreement and the Spin Transactions (including, without
limitation, any payment obligations as they become due (including Taxes and
payment obligations under any Swap Contract) arising in connection with the
direct or indirect transfer of any funds to the DEMBH Account and the conversion
of such funds to dollars) to the extent such Unrestricted Cash is expected to be
used to satisfy the obligation to make any of the foregoing payments.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“VAT” means any tax imposed in accordance with the council directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
or any other tax of a similar fiscal nature (including but not limited to goods
and services tax), whether imposed in a member state of the European Union or
elsewhere, in substitution for or levied in addition to such tax.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

13



--------------------------------------------------------------------------------

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including, without limitation, the
adoption of International Financial Reporting Standards by U.S. companies) or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in a
manner reasonably satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

ARTICLE II

THE LOAN

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower during the Availability Period
in a single drawing on the Funding Date in dollars in an aggregate principal
amount that will not result in (a) the principal amount of such Lender’s Loan
exceeding such Lender’s Commitment or (b) the sum of the aggregate principal
amount of the Loan exceeding the total Commitments. Amounts repaid or prepaid in
respect of the Loan may not be reborrowed.

Section 2.02 Borrowing. (a) The Loan shall be made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to fund
on the Funding Date shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make a Loan as
required.

(b) Each Lender at its option may make its portion of the Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such portion of
the Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

Section 2.03 Requests for Loan. To request the Loan, the Borrower shall deliver
a Borrowing Request to the Administrative Agent at least two Business Days
before the proposed Funding Date. Any Borrowing Request shall be revocable by
written notice to the Lenders until 5:00 p.m. New York City time on the Business
Day prior to the requested Funding Date (and shall thereafter be irrevocable).
The Borrower may not submit a Borrowing Request more than three (3) times.

 

14



--------------------------------------------------------------------------------

Section 2.04 Intentionally Omitted.

Section 2.05 Intentionally Omitted.

Section 2.06 Funding of the Loan. (a) Each Lender shall make the Loan to be made
by it hereunder on the Funding Date by wire transfer of immediately available
funds by 11:00 a.m., New York City time, to the account designated by the
Administrative Agent to the Lender therefor. Upon satisfaction of the conditions
set forth in Article IV, the Administrative Agent will make the Loan available
to the Borrower by transferring the amounts transferred to the Administrative
Agent pursuant to the preceding sentence to the Borrower Account as promptly
after 4:01 p.m., New York City time, as commercially practicable on the
requested Funding Date. The Lenders hereby authorize and direct the
Administrative Agent to transfer such amounts in accordance with the preceding
sentence if the Conditions Precedent Certificate has been delivered to the
Administrative Agent by 6:00 p.m., New York City time (such time, the “Cut-off
Time”). Prior to the transfer of any amounts to the Borrower Account pursuant to
the second sentence of this Section 2.06(a), the Administrative Agent shall hold
the amounts transferred by each Lender to the Administrative Agent pursuant to
the first sentence of this Section 2.06(a) in trust for the benefit of such
Lender and such amounts shall constitute property of such Lender (and not the
Borrower, the Administrative Agent or any Affiliate thereof).

(b) If the conditions set forth in Article IV have not been satisfied by the
Cut-off Time on the requested Funding Date (as evidenced by the Administrative
Agent’s receipt, acceptance and approval of the Conditions Precedent Certificate
pursuant to Section 4.02(e)), the Administrative Agent will return the amounts
transferred to the Administrative Agent by each Lender pursuant to the first
sentence of Section 2.06(a) to each respective Lender as soon as commercially
practicable (it being understood that any such return may not occur until the
Business Day following the previously requested Funding Date). The parties
hereto hereby authorize and direct the Administrative Agent to return such
amounts as contemplated by the preceding sentence if the conditions set forth in
Article IV have not been delivered by the Cut-off Time. If amounts are returned
to the Lenders pursuant to this Section 2.06(b), the Loan shall not be deemed to
have been funded to the Borrower.

(c) If the Conditions Precedent Certificate is not delivered by the Cut-off Time
as contemplated by clause (b) above, the Borrower shall pay to the Lenders a fee
in an amount equal to the amount of interest that would have accrued on the Loan
for the period commencing on (and including) the previously requested Funding
Date and ending on (and excluding) the first Business Day following such
previously requested Funding Date. Such fee shall be allocated among the Lenders
based on their respective Commitments and shall be due and payable on demand.
Such fee shall be fully earned as of the previously requested Funding Date and
shall be non-refundable when paid.

(d) Neither the Administrative Agent nor any Affiliate thereof shall have any
obligation to (i) invest any amounts transferred by the Lenders to the
Administrative Agent pursuant to this Agreement or (ii) hold any such amounts in
an interest bearing account.

Section 2.07 Intentionally Omitted.

Section 2.08 Termination of Commitments. The Commitments shall terminate at 5:00
p.m., New York City time, on the Termination Date (or, if earlier, upon the
termination of the Availability Period). Any unused portion of the Commitments
shall terminate upon funding of the Loan in accordance with a Borrowing Request.

 

15



--------------------------------------------------------------------------------

Section 2.09 Repayment of the Loan; Evidence of Debt. (a) To the extent not
previously paid, any unpaid portion of the Loan, together with all accrued and
unpaid interest thereon, shall be paid in full in cash by the Borrower on the
Maturity Date, without premium or penalty.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loan in accordance with the terms of this Agreement.

Section 2.10 Prepayment of the Loan. (a) The Borrower shall have the right at
any time and from time to time to prepay the Loan in whole or in part without
any notice or penalty.

(b) In the event and on each occasion that any Proceeds are received by or on
behalf of the Borrower in respect of any Prepayment Event on or after the
Funding Date, the Borrower shall, immediately after such Proceeds are received
by the Borrower, prepay the Loan as set forth in Section 2.10(c) below in an
aggregate amount equal to 100% of such Proceeds.

(c) Each prepayment of the Loan shall be applied ratably among the Lenders in
accordance with their pro rata shares. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 (including, for the
avoidance of doubt, the Minimum Interest Accrual Amount).

(d) Notwithstanding anything herein to the contrary, so long as each of the
Lenders (or any Affiliate of one of the Lenders) is also a Lender (as defined in
the DEMBI Loan Agreement) under the DEMBI Credit Facility with a commitment
thereunder that is equal to such Lender’s Commitment, the Loan may be repaid in
accordance with the Funds Flow Memorandum (as defined in the DEMBI Credit
Agreement) that includes a joint written instruction from DEMBI and the Borrower
to apply the proceeds of the Loan (as defined in the DEMBI Loan Agreement) under
the DEMBI Loan Agreement to the payment of the Loan.

Section 2.11 Fees. The Borrower agrees to pay to each Arranger, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Arrangers in the fee letter dated the date hereof
(the “Arrangers Fee Letter”).

Section 2.12 Interest. (a) Subject to clause (b) below and Sections 2.15, 2.16,
2.17 and 8.12, the Loan shall bear interest at the Eurodollar Rate plus the
Margin.

(b) Notwithstanding the foregoing, if any principal of or interest on the Loan,
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest at a rate per annum equal to the Substitute Rate plus
2.00% per annum.

 

16



--------------------------------------------------------------------------------

(c) Accrued interest on the Loan shall be payable in arrears on the Maturity
Date and on demand thereafter; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of the Loan (other than in accordance with
Section 2.10(d)), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any repayment or prepayment of the Loan in accordance with
Section 2.10(d), accrued interest on the principal amount repaid or prepaid
shall be payable on the first Business Day after the date of such repayment or
prepayment.

(d) Notwithstanding the foregoing, interest shall accrue on the Loan in an
amount equal to the greater of (x) the amount of interest that would accrue on
such Loan for the period beginning on the date such Loan is made and ending on
the date of repayment of such Loan and (y) the amount of interest that would
accrue on such Loan for a period of one (1) day (such amount, the “Minimum
Interest Accrual Amount”).

(e) All interest hereunder shall be computed on the basis of a year of 360 days.
The Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.14, 2.17 or 2.18, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.
Except as provided in Section 2.10(d), all such payments shall be made to the
Administrative Agent at its offices at 901 Main St, 14th Fl, Dallas, TX 75202,
except that payments pursuant to Sections 2.14, 2.17, 2.18 and 8.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
the Loan shall be made in dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payments in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, interest on or other
amounts owing from or on behalf of the Borrower in connection with its Loan
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loan and any accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loan of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their portion of the Loan; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without

 

17



--------------------------------------------------------------------------------

interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Loan to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Administrative Agent’s cost of
funding such amount.

(d) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations until all such unsatisfied obligations are fully paid.

Section 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining the Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by the Administrative Agent or such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent or such Lender, the Borrower will pay to the
Administrative Agent or such Lender such additional amount or amounts as will
compensate the Administrative Agent or such Lender for such additional costs
incurred or reduction suffered.

 

18



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loan made by, such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.14 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.15 Basis for Determining Interest Rate for the Loan If Inadequate or
Unfair. If at any time with respect to the Loan:

(a) the Administrative Agent determines (which determination shall be binding
and conclusive on all parties) that by reason of circumstances affecting the
interbank market arising after the date of this Agreement adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate, or

(b) Lenders whose aggregate Applicable Percentages total 30% or more give notice
to the Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of maintaining or funding the Loan at any time,

then, the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telecopy or telephone (confirmed by telecopy) as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the applicable Lenders that the circumstances giving rise to such notice no
longer exist, the interest rate in respect of the Loan shall equal the
Substitute Rate plus 0.25% per annum and not the Eurodollar Rate plus the
Margin. If circumstances subsequently change so that the conditions specified in
paragraph (a) or (b) above no longer exist, the Administrative Agent (in the
case of paragraph (a)) or the specified Lenders (in the case of paragraph (b))
shall notify the Borrower of the reinstated interest rate of the Eurodollar Rate
plus the Margin.

Section 2.16 Illegality. In the event that any Change in Law makes it unlawful
for any Lender to make, maintain or fund the Loan at an interest rate based upon
the Eurodollar Rate, then (a) such Lender shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly

 

19



--------------------------------------------------------------------------------

notify each of the other parties hereto and (b) the interest rate in respect of
the Loan held by such shall instead be the equal to the Substitute Rate plus
0.25% per annum and not the Eurodollar Rate plus the Margin. If circumstances
subsequently change so that such affected Lender shall determine that it is no
longer so affected, such Lender will promptly notify the Borrower and the
Administrative Agent, and upon receipt of such notice, the interest rate in
respect of the Loan held by such Lender shall equal the Eurodollar Rate plus the
Margin.

Section 2.17 Regulation D Compensation. Each Lender may require the Borrower to
pay, contemporaneously with each payment of interest on the Loan, additional
interest on the Loan at a rate per annum determined by such Lender up to but not
greater than the excess of (a) (i) the Eurodollar Rate which is incurred by such
Lender while the Loan is outstanding divided by (ii) one minus the Eurodollar
Reserve Percentage which is incurred by such Lender during such time (or any
applicable portion thereof) over (b) the Eurodollar Rate which is incurred by
such Lender while the Loan is outstanding. Any Lender wishing to require payment
of such additional interest shall notify the Borrower at least two Business Days
prior to each date on which interest is payable on such Eurocurrency Loan of the
amount then due it under this Section.

Section 2.18 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under this Agreement shall be made without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each

 

20



--------------------------------------------------------------------------------

case, that are payable or paid by the Administrative Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), duly executed originals of IRS Form
W-9 or successor form certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of

 

21



--------------------------------------------------------------------------------

interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, (y) with respect to any
other applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty and (z) with
respect to payments of interest or any other applicable payments under this
Agreement, executed originals of IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to any other applicable
article of such tax treaty;

(ii) duly executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-2 or
Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as may be required; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA (if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by

 

22



--------------------------------------------------------------------------------

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Any Lender or the Administrative Agent requesting compensation under this
Section 2.18 shall use its reasonable efforts to notify the Borrower and the
Administrative Agent in writing of any Change in Law, policy, rule, guideline or
directive giving rise to such demand for compensation not more than 60 days
following the date upon which the responsible account officer for such Lender
knows or should have known of such change. Such written demand shall be
rebuttably presumed correct for all purposes. If any Lender or the
Administrative Agent demands compensation under this Section 2.18 more than 60
days following the date upon which a responsible account officer for such Lender
or the Administrative Agent knows or should have known that Taxes or Other Taxes
have begun to accrue with respect to which such Lender or the Administrative
Agent is entitled to compensation under this Section 2.18, then any Taxes or
Other Taxes attributable to the period prior to the 60 day period prior to the
date on which such Lender or the Administrative Agent provided such notice and
demand for compensation shall be excluded from the indemnity obligations of the
Borrower under this Section 2.18.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.

 

23



--------------------------------------------------------------------------------

(j) Value Added Taxes.

(i) All amounts set out, or expressed to be payable under this Agreement by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(ii) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any Party under this Agreement and such Finance Party is required to
account to the relevant tax authority for the VAT, that Party must pay to such
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Finance Party must promptly provide an appropriate VAT invoice to that
Party).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under this
Agreement, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of this Agreement to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration),
(x) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (x) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and (y) (where the Recipient is
the person required to account to the relevant tax authority for the VAT) the
Relevant Party must promptly, following demand from the Recipient, pay to the
Recipient an amount equal to the VAT chargeable on that supply but only to the
extent that the Recipient reasonably determines that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT.

(iii) Where this Agreement requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party must also at the same time
reimburse or indemnify (as the case may be) the Finance Party for the full
amount of such cost or expense, including such part thereof as represents VAT to
the extent that such Finance Party reasonably determines that it is not entitled
to credit or repayment from the relevant tax authority in respect of the VAT.

(iv) Any reference in this Section 2.18(j) to any Party will, at any time when
that Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply, or (as appropriate) receiving the supply,
under the grouping rules (as provided for in Article 11 of Council Directive
2006/112/EC (or as implemented by a member state of the European Union).

(v) If VAT is chargeable on any supply made by a Finance Party to any Party
under this Agreement and if reasonably requested by the Finance Party, the Party
must promptly give the Finance Party details of its VAT registration number and
any other information as is reasonably requested in connection with the Finance
Party’s reporting requirements in relation to such supply.

 

24



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Loan hereunder,
the Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 3.01 Organization, etc. The Borrower is a corporation duly existing in
good standing under the laws of the State of Delaware; each Subsidiary is duly
existing and in good standing under the laws of the jurisdiction of its
organization, to the extent such concept exists in the relevant jurisdiction and
except where the failure to be in good standing would not have a Material
Adverse Effect; and each of the Borrower and each Subsidiary is duly qualified
and in good standing as a foreign corporation authorized to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except where the failure to so qualify would not have
a Material Adverse Effect.

Section 3.02 Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement, the Loan hereunder, and the performance by the
Borrower of its obligations under this Agreement are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
have received all necessary governmental approvals (if any shall be required),
and do not and will not contravene or conflict with any provision of law,
regulation or court order or of the articles of incorporation or by-laws of the
Borrower or of any agreement binding upon the Borrower.

Section 3.03 Validity and Binding Nature. This Agreement is the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by the availability
of the remedy of specific performance.

Section 3.04 Financial Statements. (a) The Pro Forma Financials, copies of which
have been furnished to each Lender, have been prepared in conformity with IFRS,
and accurately present the financial condition of DutchCo, the Borrower and the
Subsidiaries at such date and the results of their operations through the fiscal
period then ended; and (b) as of the Funding Date, there is no Material Adverse
Effect; provided that with respect to pro forma financial information included
in such information, the Borrower only represents that such information was
based upon good faith estimates and assumptions reasonably believed by the
preparer thereof to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such financial information as it
relates to future events is not to be viewed as a fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

Section 3.05 Liens. None of the assets of the Borrower or any Subsidiary are
subject to any Lien, except Liens permitted under Section 5.05. The DEMBH
Account, and all amounts from time to time on deposit therein or credited
thereto, are not subject to any Liens or other encumbrances (other than
statutory Liens arising under applicable Law).

Section 3.06 ERISA. There has not occurred, nor does there exist, (i) any
incurrence of ERISA Unfunded Liabilities determined in the most recent actuarial
report received by the Borrower for all ERISA Single Employer Plans, or (ii) any
incurrence by the Borrower or any Subsidiary of withdrawal liabilities, or
(iii) any ERISA Termination Event that imposes any material liability on the
Borrower, any Subsidiary or any other member of the ERISA Controlled Group,
which, when taken together, would reasonably be expected to have a Material
Adverse Effect.

 

25



--------------------------------------------------------------------------------

Section 3.07 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

Section 3.08 Use of Proceeds. The Borrower shall use the proceeds of the Loan
solely to fund the Special Dividend.

Section 3.09 Regulation U. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board). Margin Stock (as defined in Regulation U
of the Board) constitutes less than 25% of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

Section 3.10 Copyrights, Patents and Trademarks. Each of the Borrower and the
Subsidiaries owns or is licensed or otherwise has the right to use all of the
patents, trademarks, trade names, copyrights, franchises, licenses and rights,
as the case may be, necessary for the conduct of its business, except where the
failure to have any such right would not have a Material Adverse Effect.

Section 3.11 Pari Passu. All the payment obligations of the Borrower to the
Administrative Agent and the Lenders arising under or pursuant to this Agreement
will at all times rank at least pari passu with other unsubordinated payment
obligations and liabilities, including, without limitation, contingent
obligations and liabilities, of the Borrower, other than those which are
mandatorily preferred by laws or regulations of general application.

Section 3.12 Disclosure. The information delivered by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
arrangement of the credit facility established hereby or delivered pursuant
hereto (including any information delivered in connection with the Spin
Transactions or the Special Dividend), when taken as a whole, did not, at the
time of delivery, contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that with respect to projections and other pro forma financial information
included in such information, the Borrower only represents that such information
was based upon good faith estimates and assumptions reasonably believed by the
preparer thereof to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such financial information as it
relates to future events is not to be viewed as a fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

Section 3.13 Taxes. The Borrower and its Subsidiaries have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, and except to the extent
the failure to pay would not reasonably be expected to have a Material Adverse
Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.

Section 3.14 OFAC. Neither the Borrower, nor, to the knowledge of the Borrower,
any Related Party, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then (as applicable) the subject of Sanctions or
who is

 

26



--------------------------------------------------------------------------------

located, organized or residing in any Designated Jurisdiction. Neither the Loan,
nor the proceeds from the Loan, will be used by the Borrower, directly or
indirectly, to lend, contribute, provide or has otherwise make available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, any Arranger
or the Administrative Agent) of Sanctions.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions to Effectiveness. This Agreement will become effective
on the date hereof subject to the satisfaction on such date of the following
conditions precedent being satisfied (or waived by the Lenders):

(a) The Administrative Agent shall have received executed copies of this
Agreement (which may include telecopies of executed counterparts) from each
party hereto, in form and substance satisfactory to the Administrative Agent and
with sufficient number of copies to provide for each Lender.

(b) The Administrative Agent shall have received a certificate, signed by a
Responsible Officer of the Borrower, certifying that (i) Unrestricted Cash of
the Fincov Parties is in the aggregate greater than or equal to $1,800,000,000,
(ii) the representations and warranties contained in Article III are true and
correct in all material respects (provided that any representation or warranty
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) as of the date of such certificate and (iii) no Event of Default
has occurred and is continuing.

(c) The Administrative Agent shall have received all of the following, each duly
executed, in form and substance satisfactory to the Administrative Agent.

(i) Resolutions. A certificate, signed by the Secretary or Assistant Secretary
of the Borrower, certifying copies of resolutions of the Board of Directors of
the Borrower or a unanimous written consent of the Board of Directors of the
Borrower authorizing the execution and delivery of, and the performance by the
Borrower of its obligations under, this Agreement and the other documents to be
executed by the Borrower pursuant to this Agreement.

(ii) Consents, etc. A certificate, signed by the Secretary or Assistant
Secretary of the Borrower, certifying copies of documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
necessary or required with respect to this Agreement and the other documents
provided for in this Agreement or a certificate that no such governmental
consents or approvals are necessary or required.

(iii) Incumbency and Signatures. A certificate, signed by the Secretary or
Assistant Secretary of the Borrower, certifying that each Person who, as an
officer of the Borrower, executed on behalf of the Borrower this Agreement, and
the other documents provided for in this Agreement, was, at the time of such
execution, duly elected and appointed, qualified and acting as such officer, and
the signature of such Person appearing on each such document is the genuine
signature of such Person.

 

27



--------------------------------------------------------------------------------

(iv) Opinion of Counsel for the Borrower. A customary opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Borrower, addressed to the
Administrative Agent and the Lenders.

(v) Articles and By-Laws. A certificate signed by the Secretary or Assistant
Secretary of the Borrower certifying copies of the articles of incorporation and
by-laws of the Borrower.

(d) The Administrative Agent and the Lenders shall have received a Consolidated
EBITDA Certificate in substantially the form of Exhibit F hereto, certified by a
Responsible Officer of the Borrower and setting forth the calculation of
Consolidated EBITDA in reasonable detail.

Section 4.02 Conditions to the Making of the Loan. The obligation of each Lender
to make the Loan on the Funding Date is subject to the following conditions
precedent:

(a) No Event of Default or Unmatured Event of Default has occurred and is
continuing at the time of, and after giving effect to, such Loan.

(b) The representations and warranties contained in Article III are true and
correct in all material respects (provided that any representation or warranty
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) as of the date of, and after giving effect to, such Loan with the
same effect as though made on the date of such Loan.

(c) [Reserved].

(d) The Administrative Agent shall have received a certificate, signed by a
Responsible Officer of the Borrower, certifying (A) as to the matters set forth
in Section 4.02(a), (b), (f), (g), (h), (i), (m) and (o), (B) that Dutch
Unrestricted Cash is equal to or greater than $1,800,000,000, (C) the IRS Letter
has not been revoked by the IRS, (D) that the IRS Letter has not been amended,
modified or superseded in any manner that is adverse to the consummation of the
Spin Transactions in a manner consistent with the Steps Description and (E) that
the Spin Transactions are anticipated to be consummated in a manner that is not
inconsistent with the IRS Letter.

(e) The Administrative Agent shall have received a Conditions Precedent
Certificate, signed by a Responsible Officer of the Borrower.

(f) The Administrative Agent shall have received a Solvency Certificate
substantially in the form of Exhibit E hereto, signed by the Treasurer of the
Borrower.

(g) The Distribution shall have been consummated, immediately prior to the
initial funding of the Loan hereunder, in accordance with the Steps Description
(other than deviations therefrom that do not have a Material Adverse Effect).

(h) All transactions contemplated by the Steps Description to occur prior to or
on the date of the Spin Transactions through, to and including the Distribution
but excluding for this purpose the Special Dividend and the Merger, shall have
been consummated, except to the extent the failure to consummate any such
transaction does not have a Material Adverse Effect.

(i) [Reserved].

 

28



--------------------------------------------------------------------------------

(j) Holdings and DutchCo have filed with the SEC and the AFM such documentation
as is necessary to effectuate those aspects of the Spin Transactions to be
consummated prior to or concurrently with the funding of the Loan hereunder, and
each such party has obtained all necessary approvals from the SEC and the AFM
and all other governmental and third party approvals necessary in connection
with such transactions and the continuing operations of the Borrower and its
Subsidiaries, and all such approvals are in full force and effect, except to the
extent the failure to obtain such approvals does not have a Material Adverse
Effect.

(k) The Lenders shall have received copies of executed documentation providing
for the issuance to and/or the purchase by DEMBI of the preferred Equity
Interests of the Borrower.

(l) The Lenders shall have received written or electronic confirmation from the
Borrower that Holdings has received the Tax Opinion.

(m) No Material Adverse Effect shall exist.

(n) The Lenders shall have received evidence that (i) no litigation in respect
of, or order, injunction, decree, ruling or regulation issued by any court or
agency of competent jurisdiction or other legal restraint or prohibition,
prohibiting this Agreement exists or is in effect and (ii) no litigation in
respect of, or order, injunction, decree, ruling or regulation issued by any
court or agency of competent jurisdiction or other legal restraint or
prohibition, prohibiting the consummation of the Spin Transactions or any of the
transactions related thereto, exists or is in effect.

(o) There shall have been (i) no modification to the IRS Letter that would have
a Material Adverse Effect and (ii) no adverse IRS ruling that would have a
Material Adverse Effect in respect of the Spin Transactions.

(p) DEMBI shall have delivered a borrowing request under the DEMBI Credit
Facility that is not subject to revocation requesting a funding thereunder on
the requested Funding Date hereunder or the immediately following Business Day.

(q) All conditions precedent to funding under the DEMBI Credit Facility shall
have been satisfied (other than conditions related to the prior consummation of
the Merger, the funding of the Loan hereunder and the payment of the Special
Dividend).

(r) The Arrangers shall have received, to the extent invoiced prior to the
Funding Date and subject to the terms of the Arrangers Fee Letter, all
reasonable expenses payable by the Borrower to the Arrangers and the Lenders in
connection with the transactions contemplated hereby.

ARTICLE V

BORROWER’S COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations of the Borrower hereunder are paid in full (other than contingent
indemnification obligations), the Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, the Borrower
will:

 

29



--------------------------------------------------------------------------------

Section 5.01 Reports, Certificates and Other Information. Furnish to the
Administrative Agent (for further distribution to the Lenders, which
distribution shall be made promptly after the Administrative Agent’s receipt of
the applicable information):

(a) promptly upon learning of the occurrence of any of the following, written
notice thereof, describing the same and the steps being taken by the Borrower or
the Subsidiary affected with respect thereto: (i) the occurrence of an Event of
Default and (ii) the institution of, or any adverse determination in, any
litigation, arbitration proceeding or governmental proceeding which is material
to the Borrower and the Subsidiaries on a consolidated basis;

(b) promptly upon its receipt thereof, a redacted version of any amendment,
supplement or modification of the IRS Letter or any material written
communication from the IRS to the Borrower or any of its Affiliates related to
the IRS Letter (provided that as any such redaction is made solely for bona fide
purposes of preserving privilege and only to the extent necessary); and

(c) such information concerning the Borrower and its Subsidiaries as any Lender
or the Administrative Agent may reasonably request.

Section 5.02 Books, Records and Inspections. Maintain, and cause each Subsidiary
to maintain, complete and accurate books and records. Access by any Lender or
the Administrative Agent to the books and records of the Borrower and of any
Subsidiary and inspection of the properties and operations of the Borrower and
of any Subsidiary by any Lender or the Administrative Agent may be made upon one
Business Day’s prior notice by such Lender or the Administrative Agent to the
Borrower or such Subsidiary, as the case may be; provided that, other than any
such visits and inspections conducted during the continuation of an Event of
Default, only two such visits during any calendar year by the Administrative
Agent, on behalf of the Lenders, shall be at the Borrower’s expense.

Section 5.03 Insurance. Maintain, and cause each Subsidiary to maintain, such
insurance as may be required by law and such other insurance, to such extent and
against such hazards and liabilities as is customarily maintained by companies
similarly situated.

Section 5.04 Taxes and Liabilities. Pay, and cause each Subsidiary to pay, all
material taxes, assessments and other governmental charges imposed upon it
before any penalty accrues thereon, except as contested in good faith and by
appropriate proceedings.

Section 5.05 Liens. (a) Prior to the Funding Date, not, and not permit any
Subsidiary to, create or permit to exist any Lien upon any property or asset now
owned or hereafter acquired by it, except:

(i) Liens in existence as of the date hereof;

(ii) Liens for current taxes not delinquent or for taxes being contested in good
faith and by appropriate proceedings; and

(iii) Liens not otherwise permitted by this Section 5.05 upon any property or
asset now owned or hereafter acquired by it securing obligations in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
$50,000,000.

(b) On and after the Funding Date, not, and not permit any Subsidiary to,
voluntarily create any Lien upon any property or asset now owned or hereafter
acquired by it, except:

(i) Liens in existence on the Funding Date permitted pursuant to clause
(a) above;

 

30



--------------------------------------------------------------------------------

(ii) Liens for current taxes not delinquent or for taxes being contested in good
faith and by appropriate proceedings; and

(iii) Liens not otherwise permitted by this Section 5.05 upon any property or
asset now owned or hereafter acquired by it securing obligations in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
$50,000,000.

Section 5.06 [Reserved].

Section 5.07 Mergers, Consolidations, Sales. (a) Prior to the Funding Date, not,
and not permit any Subsidiary to, merge or consolidate with or into any Person
or lease, sell or otherwise dispose of all or substantially all of its assets to
any other Person, except (1) mergers, consolidations, leases, sales and other
disposals of assets not otherwise permitted by this Section 5.07 with an
aggregate book value not to exceed an amount equal to $500,000,000 prior to the
Funding Date, (2) mergers, consolidations, leases, sales and other disposals of
assets to Holdings, the Borrower, any Subsidiary or DutchCo, or (3) the Spin
Transactions and other transactions consummated in accordance with the Steps
Description and any other restructuring step related thereto and not
inconsistent with the Form F-1 and the Steps Description.

(b) On and after the Funding Date, not, and not permit any Subsidiary to, merge
or consolidate with or into any Person or lease, sell or otherwise dispose of
any of its assets to any other Person, except:

(i) mergers, consolidations, leases, sales and other disposals of assets
disclosed as of the Funding Date permitted pursuant to clause (a) above; and

(ii) mergers, consolidations, leases, sales and other disposals of assets not
otherwise permitted by this Section 5.07 with an aggregate book value not to
exceed an amount equal to $100,000,000 on and after the Funding Date.

Section 5.08 Employee Benefit Plans. Maintain, and cause each Subsidiary to
maintain, each ERISA Plan as to which it may have any liability in compliance
with all applicable requirements of law and regulations.

Section 5.09 Use of Proceeds. Not use or permit any proceeds of the Loan to be
used in any manner which would violate or cause any Lender to be in violation of
Regulations T, U or X of the Board. Not permit any proceeds of the Loan to be
used for any purpose other than to fund the Special Dividend.

Section 5.10 Other Agreements. Not enter into any agreement containing any
provision which would be violated or breached by the performance of its payment
obligations hereunder, except to the extent such violations or breaches could
not reasonably be expected to have a Material Adverse Effect.

Section 5.11 Leverage Ratio. Maintain a ratio, determined as of each day, of
(a) Consolidated Total Indebtedness, calculated as of the Funding Date to
(b) Consolidated EBITDA of not greater than 2.50 to 1.00.

Section 5.12 Minimum Unrestricted Cash. (a) Prior to the Funding Date, not
permit Unrestricted Cash of the Fincov Parties in the aggregate to be less than
an amount equal to $1,800,000,000 at any time; and (b) on and after the Funding
Date, not permit Dutch Unrestricted Cash to be less than $1,800,000,000 at any
time.

 

31



--------------------------------------------------------------------------------

Section 5.13 Indebtedness. (a) Prior to the Funding Date, not, and not permit
any Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under this Agreement;

(ii) Indebtedness in existence as of the date hereof (and extensions, renewals
and replacements of any such Indebtedness with Indebtedness of a similar type
that does not increase the outstanding principal amount thereof), including
without limitation, any Indebtedness of the Borrower incurred under the Note
Purchase and Guarantee Deed (and the Debt Exchange) or incurred in connection
with the issuance by the Borrower to Holdings of notes that will be transferred
by Holdings to a subsidiary of Holdings at the time of the Distribution; and

(iii) Indebtedness not otherwise permitted by this Section 5.13 in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
$500,000,000.

(b) On and after the Funding Date, not create, incur, assume or suffer to exist
any Indebtedness, except:

(i) Indebtedness under this Agreement;

(ii) Indebtedness in existence as of the Funding Date permitted pursuant to
clause (a) above (and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof); and

(iii) Indebtedness not otherwise permitted by this Section 5.13 in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
$100,000,000.

Section 5.14 Investments. (a) Prior to the Funding Date, not make, or permit any
Subsidiary to make, any Investments, except:

(i) cash and other Permitted Investments in the ordinary course of business;

(ii) Investments in existence as of the date hereof;

(iii) Investments related to the Spin Transactions or any other restructuring
step related thereto and consistent with the Form F-1; and

(iv) Investments not otherwise permitted by this Section 5.14 in an aggregate
principal amount not to exceed the Euro equivalent of $500,000,000.

(b) On and after the Funding Date, not make, or permit any Subsidiary to make,
any Investment except:

(i) cash and other Permitted Investments in the ordinary course of business;

 

32



--------------------------------------------------------------------------------

(ii) Investments made in connection with the Spin Transactions;

(iii) Investments in existence as of the Funding Date permitted pursuant to
clause (a) above;

(iv) Investments related to the Spin Transactions or any other restructuring
step related thereto and consistent with the Form F-1; and

(v) Investments not otherwise permitted by this Section 5.14 in an aggregate
principal amount not to exceed the Euro equivalent of $100,000,000.

Section 5.15 Pari Passu. Ensure that the payment obligations of the Borrower to
the Administrative Agent and the Lenders arising under or pursuant to this
Agreement will at all times rank at least pari passu with other unsecured and
unsubordinated payment obligations and liabilities, including, without
limitation, contingent obligations and liabilities, of the Borrower, other than
those which are mandatorily preferred by laws or regulations of general
application.

Section 5.16 Consummation of the Spin Transactions. Not, and not permit any
Subsidiary to, deviate from the Steps Description in the consummation of the
Spin Transactions, other than deviations therefrom that do not have a Material
Adverse Effect.

Section 5.17 OFAC. Not, and not permit any Subsidiary to cause the Loan or the
proceeds of the Loan, directly or indirectly, (i) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (ii) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions; or (iii) to be used in any other manner that will result in any
violation by any Person (including any Lender, any Arranger or the
Administrative Agent) of any Sanctions.

Section 5.18 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, in each case except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

ARTICLE VI

EVENTS OF DEFAULT AND THEIR EFFECT

Section 6.01 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan, etc. A default in the payment when due of any principal
of the Loan; or default in the payment when due of any interest on the Loan,
fee, or other amount payable hereunder.

(b) Cross-Default. (i) the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
after giving effect to any applicable grace period or (ii) any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or

 

33



--------------------------------------------------------------------------------

defeasance thereof, prior to its scheduled maturity; provided that this
clause (b)(ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness.

(c) Bankruptcy, Insolvency, etc. The Borrower or any Subsidiary becomes
insolvent or is generally unable to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or the Borrower or any Subsidiary
applies for, or consents in writing to, the appointment of, a trustee, receiver
or other custodian for the Borrower or any Subsidiary or any property thereof,
or makes a general assignment for the benefit of creditors; or a trustee,
receiver or other custodian is appointed for the Borrower or any Subsidiary or
for a substantial part of the property of any thereof and is not discharged
within 30 days; or any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding is commenced in respect of the Borrower or any Subsidiary
and if such case or proceeding is not commenced by the Borrower or such
Subsidiary, it is consented to or acquiesced in by the Borrower or any
Subsidiary, or remains for 30 days undismissed; or the Borrower or any
Subsidiary takes any corporate action to authorize, or in furtherance of, any of
the foregoing.

(d) Non-Compliance with this Agreement. (i) Failure of the Borrower to comply
with or to perform any covenant, condition or agreement contained in Sections
5.05, 5.07, 5.09, 5.10, 5.11, 5.12, 5.13, 5.14, 5.16 or 5.17 and (ii) failure by
the Borrower to comply with or to perform any provision of this Agreement
applicable to the Borrower (and not constituting an Event of Default under any
other provision of this Article VI, including clause (i) above) and continuance
of such failure for 30 days after notice thereof to the Borrower from the
Administrative Agent, any Lender or the holder of the Loan.

(e) Warranties. Any representation or warranty made by the Borrower herein is
breached or is false or misleading in any material respect, or any schedule,
certificate, financial statement, report, notice, or other writing furnished by
the Borrower to the Administrative Agent or any Lender is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified or deemed to be made.

(f) ERISA. ERISA Unfunded Liabilities determined in the most recent actuarial
report received by the Borrower for each ERISA Single Employer Plan shall exceed
$250,000,000 in the aggregate, or the Borrower or any Subsidiary incurs
withdrawal liabilities in excess of $250,000,000, or there shall exist an ERISA
Termination Event which imposes any material liability on the Borrower, any
Subsidiary or any other member of the ERISA Controlled Group.

(g) Judgments. Final judgment for the payment of money shall be rendered by a
court against the Borrower or any Subsidiary and such judgment shall not be
discharged (or provision shall not be made for such discharge), a stay of
execution thereof shall not be procured, or such judgment shall not be paid or
bonded to the reasonable satisfaction of the Required Lenders within 30 days
from the date of entry thereof and the Borrower or any Subsidiary, as the case
may be, shall not, within said period of 30 days or such longer period during
which the execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal, provided, however,
that the amount of all such outstanding judgments shall in the aggregate at any
one time equal at least $75,000,000 (exclusive of judgment amounts fully covered
by insurance where the insurer has admitted liability in respect of such
judgment).

(h) Change of Control (Holdings). Any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 35%

 

34



--------------------------------------------------------------------------------

or more of the outstanding shares of common stock of Holdings and the Continuing
Directors no longer constitute a majority of the board of directors of Holdings
(it being expressly understood and acknowledged that neither the Spin
Transactions nor any restructuring step related thereto and consistent with the
Form F-1 or the Steps Description shall constitute an “Event of Default” under
this clause (h)).

(i) Change of Control (Borrower). Holdings shall fail at any time prior to the
Distribution to own 100% of the Equity Interests of the Borrower.

(j) Ownership and Control of Certain Entities and Lines of Business. At any time
on and after the Funding Date, (i) the Borrower, its Subsidiaries and the
Borrower’s Affiliates under the Borrower’s direct and indirect Control shall
cease to have the majority of the beneficial interest in the Persons, divisions
and lines of businesses that generated at least 85% of the “sales” as reflected
in the combined financial statements of DE International Holdings, B.V. as of
July 2, 2011 as set forth in the Summary of Financial Information on Page 12 of
the Form F-1 of Registration Statement of DE International Holdings, B.V. as
filed with the SEC on March 1, 2012 (the “Referenced Financials”) or (ii) the
Borrower, its Subsidiaries and the Borrower’s Affiliates under the Borrower’s
direct and indirect Control shall cease to have the majority of the beneficial
interest in the Persons, divisions and lines of businesses that owned at least
85% of the assets included in the Referenced Financials.

Section 6.02 Effect of Event of Default. If any Event of Default described in
Section 6.01(c) shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loan and all other amounts
payable hereunder shall become immediately due and payable, all without notice
of any kind; and in the case of any other Event of Default, the Administrative
Agent may (and upon written request of the Required Lenders shall) declare the
Commitments (if they have not theretofore terminated) to be terminated and the
Loan and all other amounts payable hereunder to be immediately due and payable,
whereupon the Commitments (if they have not theretofore terminated) shall
immediately terminate and the Loan and all other amounts payable hereunder shall
become immediately due and payable, all without notice of any kind. The
Administrative Agent shall promptly advise the Borrower and each Lender of any
such declaration.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints Bank of America as the
Administrative Agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VII are
solely for the benefit of the Administrative Agent, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

The bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender (if acting in the capacity of a Lender)
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

35



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 8.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to this Agreement or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Lender in violation of
any Debtor Relief Law, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Borrower or any of the Subsidiaries that is communicated to or obtained
by the bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02); (ii) at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.02); or (iii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Event of Default unless and
until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein (except insofar as a
determination by the Administrative Agent is required for such satisfaction),
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The

 

36



--------------------------------------------------------------------------------

Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent. The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower in writing. Upon any such resignation, the Required Lenders shall have
the right, in consultation with the Borrower (if no Event of Default exists), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

With effect from the Resignation Effective Date (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and
(ii) except for any indemnity payments or other amounts then owed to the
retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above). The fees
payable by the Borrower to a successor Administrative Agent shall replace and be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 8.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Each party to this Agreement acknowledges that the Co-Syndication Agents and the
Arrangers shall not have any separate duties, responsibilities, obligations or
authority under this Agreement in such capacity.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at DE US, Inc., 3500 Lacey Road, Downers Grove, IL
60515-5424, Attention of Treasurer (Telecopy No. (630) 598-7378);

(b) if to the Administrative Agent, to Bank of America, N.A., 901 Main St, 14th
Fl, Dallas, TX 75202, Attention of Anthony Kell (Telephone No. (214) 209-4124;
Telecopy No. (214) 290-9422); and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

Section 8.02 Waivers; Amendments. (a) No delay by the Administrative Agent or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any Event
of Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Event of Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that the
consent of all affected Lenders will be required with respect to (i) reductions
in the unpaid principal amount or extensions of the scheduled date for the
payment of principal of the Loan, (ii) reductions in interest rates or fees or
extensions of the dates for payment thereof, (iii) increases in the amounts or
extensions of the expiry date of the Lenders’ Commitments, and the consent of
100% of the Lenders will be required with respect to (x) changes to
Section 2.13(b) or (c) that would alter the pro rata sharing of payments
required thereby, (y) changes to any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder or
(z) amendments and/or waivers of any of the conditions set forth in Section 4.01
or Section 4.02; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties

 

38



--------------------------------------------------------------------------------

of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Administrative Agent if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on the Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.

Section 8.03 Expenses; Indemnity; Damage Waiver . (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Co-Syndication Agents and their Affiliates associated
with the arrangement, syndication and administration of the credit facilities
provided for herein and the preparation, execution, delivery and administration
of the credit documentation and any amendment, modification or waiver with
respect thereto, including the reasonable fees, charges and disbursements of one
legal counsel for the Administrative Agent (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Co-Syndication Agents or any Lender, including the fees, charges and
disbursements of one legal counsel for the Administrative Agent, the
Co-Syndication Agents or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or in connection with
the Loan made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Loan.

(b) The Borrower shall indemnify the Administrative Agent, the Co-Syndication
Agents and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
costs and expenses incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the transactions contemplated hereby, (ii) the Loan or the use of the
proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or from the Indemnitee’s material breach of its obligations
under this Agreement pursuant to a claim initiated by the Borrower, in each case
as determined by a court of competent jurisdiction by final and nonappealable
judgment. In addition, the indemnity contemplated by the preceding sentence
shall not, as to any Indemnitee, be available for such Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
indirect damages), other than with respect to any such damages incurred or paid
by such Indemnitee to a third party to the extent required to be indemnified by
the Borrower pursuant to this Section 8.03(b) (in which case the indemnity
contemplated by the preceding sentence shall be available for such Indemnitee
for any such special, indirect, consequential or punitive damages).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Co-Syndication Agents under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Co-Syndication Agents, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Co-Syndication Agents in its capacity as
such.

 

39



--------------------------------------------------------------------------------

(d) All amounts due under this Section shall be payable promptly upon
presentation of a written statement setting forth in reasonable detail such
request for reimbursement.

(e) To the fullest extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, and acknowledges that no party
hereto shall have, or make, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other loan document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof (except with respect to any such
damages incurred or paid by an Indemnitee to a third party to the extent
required to be indemnified by the Borrower pursuant to Section 8.03(b)). No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other loan documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

Section 8.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign and sell to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loan at the time owing to it), and all assignments will
be by novation; provided that (i) except in the case of an assignment to a
Lender or an Affiliate of a Lender, each of the Borrower and the Administrative
Agent must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld), (ii) except in the case of an assignment to
a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$4,000, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under either clause (a) or clause (c) of
Section 6.01 has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations (including, without limitation,
the obligation to timely deliver the documentation described in Section 2.18(f))
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an

 

40



--------------------------------------------------------------------------------

Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16,
2.17, 2.18 and 8.03 incurred during the time period for which such party was
Lender hereunder). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section. Notwithstanding anything to the contrary herein, without the prior
consent of the Borrower, an assignment hereunder shall only be permitted to the
extent such assignment does not impair the ability of the Borrower to cause the
repayment of the Loan in the manner described in Section 2.10(d).

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
interest on the Loan owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loan owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, 2.15, 2.16, 2.17
and 2.18 during the time period for which such party is a Participant to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section, provided that no Participant shall be
entitled to any payment under Section 2.18 in respect of Taxes attributable to
such Participant’s failure to deliver the documentation described in
Section 2.18(f)). Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Commitments, Loan or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments,

 

41



--------------------------------------------------------------------------------

Loan or its other obligations under this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. No
Participant shall have the right of setoff provided in Section 8.08 in respect
of its participation.

(g) The Borrower authorizes each Lender to disclose to any Lender, Participant,
any prospective Participant or any prospective assignee referred to in paragraph
(b) above (i) which is a commercial bank or an insurance company, or a savings
and loan association or company, any and all financial and other information in
such Lender’s possession from time to time; and (ii) which is not a commercial
bank or an insurance company or a savings and loan association or company,
including, without limitation, to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative, or securitization
transaction related to the obligations under this Agreement, (A) any and all
public financial information and other public information in such Lender’s
possession from time to time; and (B) after receipt of the written consent of
the Borrower and receipt of a confidentiality agreement in form and substance
satisfactory to the Borrower and the Administrative Agent, executed by the
person to receive such information, all other financial and other information in
such Lender’s possession from time to time which does not constitute public
financial information and other public information, as the case may be,
concerning the Borrower and the Subsidiaries which has been delivered to such
Lender by the Borrower or the Administrative Agent, or otherwise obtained by
such Lender or the Administrative Agent, pursuant to this Agreement or which has
been delivered to such Lender by the Borrower or the Administrative Agent in
connection with such Lender’s credit evaluation of the Borrower prior to
entering into this Agreement or any swap, derivative, or securitization
transaction related to the obligations under this Agreement. As used in this
paragraph, “public financial information and other public information” means all
financial or other information regarding the Borrower and the Subsidiaries,
other than that which the Borrower designates in writing as being confidential
at the time such information is delivered to any Lender or the Administrative
Agent and is not generally available to the public at such time; provided,
however, such information shall: (i) cease to be confidential when it becomes
generally available to the public other than as a result of a disclosure by such
Lender’s or the Administrative Agent’s representatives; or (ii) cease to be
confidential when it becomes available to such Lender or the Administrative
Agent on a non-confidential basis from a source other than the Borrower or one
of the Borrower’s agents; or (iii) be deemed not to be confidential if such
information was known to such Lender or the Administrative Agent on a
non-confidential basis prior to the disclosure of such information to such
Lender or the Administrative Agent by the Borrower or an agent of the Borrower;
or (iv) cease to be confidential when required to be disclosed by law (including
statute, rule, regulation or judicial process), including, without limitation,
to bank examiners and auditors and appropriate government examining authorities;
provided further that the Administrative Agent and any Lender may disclose such
information (x) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (y) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or (z) in connection with the exercise
of any remedies hereunder or under any other loan document or any action or
proceeding relating to this Agreement or any other loan document or the
enforcement of rights hereunder or thereunder.

 

42



--------------------------------------------------------------------------------

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(i) No assignment permitted by this Section 8.04 shall be made (i) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) to a
natural Person.

Section 8.05 Survival. All representations and warranties made by the Borrower
herein shall survive the execution and delivery of this Agreement and the making
of the Loan, regardless of any investigation made by any party hereto or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on the Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.14, 2.15, 2.16, 2.17, 2.18 and 8.03 and Article VII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan and the Commitments or the
termination of this Agreement or any provision hereof.

Section 8.06 Counterparts; Integration; Signature Pages. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 8.07 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under such
applicable law, however, any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower (other
than any amounts on deposit in, or credited to, the Borrower Account) against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender. The rights of each Lender under this Section
are in addition to other rights and remedies which such Lender may have.

Section 8.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

43



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 8.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

Section 8.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate or fee rate applicable to the Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest or fee rate payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate.

Section 8.13 Confirmations. The Borrower and each Lender agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loan of such Lender.

Section 8.14 Action of Required Lenders. As to any provision of this Agreement
under which action may be taken or approval, consent or waiver may be given by
the Required Lenders, the action taken or approval, consent or waiver given by
the Required Lenders shall be binding upon all of the Lenders to the same extent
and with the same effect as if each Lender had joined therein.

Section 8.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lenders and
their Affiliates, on the other hand, (B)

 

44



--------------------------------------------------------------------------------

the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) each of the Lenders
and their Affiliates is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender or any of its Affiliates
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

ARTICLE IX

USA PATRIOT ACT NOTIFICATION

The following notification is provided to the Borrower pursuant to Section 326
of the USA PATRIOT Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Borrower opens an account, the Administrative Agent and the Lenders will ask for
the Borrower’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower. The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.

The remainder of this page is intentionally blank.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

DE US, INC., as the Borrower By  

/s/ Mitchell Marcus

Name:   Mitchell Marcus Title:   Treasurer BANK OF AMERICA, N.A., individually
as a Lender and as Administrative Agent By  

/s/ David L. Catherall

Name:   David L. Catherall Title:   Director GOLDMAN SACHS BANK USA,
individually as a Lender and as a Co-Syndication Agent By  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as a Co-Syndication Agent By  

/s/ Frances Smith

Name:   Frances Smith Title:   Executive Director

Signature Page to Interim Loan Agreement

DE US, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   Commitment  

Bank of America, N.A.

   $ 600,000,000   

Goldman Sachs Bank USA

   $ 600,000,000   

JPMorgan Chase Bank, N.A.

   $ 600,000,000   

Total:

   $ 1,800,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Interim Loan Agreement dated as of May 29, 2012 (as
amended and in effect on the date hereof, the “Credit Agreement”), among DE US,
Inc., the Lenders named therein and Bank of America, N.A., as administrative
agent for the Lenders. Terms defined in the Credit Agreement are used herein
with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loan owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Lender that is not created or organized
under the laws of the United States of America or a political subdivision
thereof, any documentation required to be delivered by the Assignee pursuant to
Section 2.18(f) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee and Assignor
shall pay the fee payable to the Administrative Agent pursuant to
Section 8.04(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:



--------------------------------------------------------------------------------

Assignee’s Address for Notices:      

Effective Date of Assignment

(“Assignment Date”):

      Facility    Principal Amount Assigned    Percentage Assigned of
Facility/Commitment (set forth, to at least 8 decimals, as a percentage of the
Facility and the aggregate Commitments of all Lenders thereunder) Commitment
Assigned:    $                    % Loan:      

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor, By:  

 

  Name:   Title: [Name of Assignee], as Assignee, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:1

 

DE US, INC.     BANK OF AMERICA, N.A., as Administrative Agent By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

1  Consents to be included to the extent required by Section 8.04(b) of the
Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DE US, Inc. (the “Borrower”), the Lenders party thereto and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name: Title:

Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DE US, Inc. (the “Borrower”), the Lenders party thereto and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Sections 881(c)(3)(B) and 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

Title:

Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DE US, Inc. (the “Borrower”), the Lenders party thereto and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation and (iii) with respect to such participation, the undersigned is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies
that each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN; or (4) such
partner/member is able to certify that such partner/member is exempt from U.S.
federal backup withholding tax on IRS Form W-9.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. The undersigned has also furnished its participating Lender with an
applicable IRS Form W-8 or W-9 for each of its partners/members that is not
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DE US, Inc. (the “Borrower”), the Lenders party thereto and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement, the undersigned is not a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code. Furthermore, the
undersigned hereby certifies that each of its direct or indirect
partners/members is described in one of the following: (1) such partner/member
is (a) not a bank extending credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of the
Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of the
Code and (c) not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code; (2) such partner/member is
claiming that income is effectively connected with the conduct of a trade or
business within the United States on IRS Form W-8ECI; (3) such partner/member is
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party on IRS Form W-8BEN; or (4) such partner/member is able
to certify that such partner/member is exempt from U.S. federal backup
withholding tax on IRS Form W-9.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. The undersigned has also furnished the Administrative Agent
and the Borrower with an applicable IRS Form W-8 or W-9 for each of its
partners/members that is not claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONDITIONS PRECEDENT CERTIFICATE

CONDITIONS PRECEDENT CERTIFICATE

[                    ], 2012

This Conditions Precedent Certificate (this “Certificate”) is being delivered
pursuant to Section 4.02(e) of that certain Interim Loan Agreement dated as of
May 29, 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among DE US, Inc., a Delaware corporation (the
“Borrower”), the financial institutions party thereto from time to time as
Lenders (the “Lenders”) and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders. Capitalized terms
used herein but not otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned [RESPONSIBLE OFFICER TITLE] of the Borrower hereby certifies on
behalf of the Borrower that each of the conditions precedent set forth in
Sections 4.01 and 4.02 of the Loan Agreement have been satisfied as of the date
hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate and caused the
same to be delivered as of the date first indicated above.

 

 

Name:

Title:

Conditions Precedent Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST

BORROWING REQUEST

Bank of America, N.A.

[                    ]

Goldman Sachs Bank USA

[                    ]

JPMorgan Chase Bank, N.A.

[                    ]

 

  Re: DE US, Inc.

[                    ], 2012

Ladies and Gentlemen:

Reference is made to the Interim Loan Agreement dated as of May 29, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among DE US, Inc., a Delaware corporation (the “Borrower”),
the financial institutions party thereto from time to time as Lenders (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein but
not otherwise defined herein shall have the meanings given to such terms in the
Loan Agreement. The Borrower hereby gives you notice pursuant to Section 2.03 of
the Loan Agreement that it requests the Loan under the Loan Agreement, and in
that connection the Borrower specifies the following information with respect to
the Loan requested hereby:

 

  1. Aggregate principal amount of the Loan: $[            ]

 

  2. Requested Funding Date (which shall be a Business Day):
[                    ], 2012

 

Very truly yours, DE US, INC., as Borrower By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

[                    ], 2012

This Solvency Certificate (this “Certificate”) is being delivered pursuant to
Section 4.02(f) of that certain Interim Loan Agreement dated as of May 29, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among DE US, Inc., a Delaware corporation (the “Borrower”),
the financial institutions party thereto from time to time as Lenders (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein but
not otherwise defined herein shall have the meanings given to such terms in the
Loan Agreement.

The undersigned Treasurer of the Borrower hereby certifies on behalf of the
Borrower that the Borrower and its Subsidiaries, taken as a whole, are Solvent
and will be Solvent both before and after giving effect to the Spin Transactions
and subsequent to incurring the indebtedness in connection with the funding of
the Loan on the Funding Date.

For purpose hereof, “Solvent” means, in reference to any Person, (i) the fair
value of the assets of such Person, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) such Person will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate and caused the
same to be delivered as of the date first indicated above.

 

 

Name:

Title:

Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CONSOLIDATED EBITDA CERTIFICATE

CONSOLIDATED EBITDA CERTIFICATE

May 29, 2012

This Consolidated EBITDA Certificate (this “Certificate”) is being delivered
pursuant to Section 4.01(d) of that certain Interim Loan Agreement dated as of
May 29, 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among DE US, Inc., a Delaware corporation (the
“Borrower”), the financial institutions party thereto from time to time as
Lenders (the “Lenders”) and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders. Capitalized terms
used herein but not otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned [RESPONSIBLE OFFICER TITLE] of the Borrower hereby certifies on
behalf of the Borrower that the calculation of Consolidated EBITDA set forth on
Schedule I is accurately described therein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate and caused the
same to be delivered as of the date first indicated above.

 

 

Name: Title:

Consolidated EBITDA Certificate



--------------------------------------------------------------------------------

SCHEDULE I

CALCULATION OF CONSOLIDATED EBITDA